FIFTH DIVISION
                                MCFADDEN, P. J.,
                              RAY and RICKMAN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      June 14, 2018




In the Court of Appeals of Georgia
 A18A0422. MEDDINGS v. THE STATE.

      RAY, Judge.

      Following a jury trial, Richard Carlton Meddings, II, was convicted on four

counts of child molestation and two counts of aggravated child molestation. He

appeals from his convictions and the trial court’s denial of his motion for new trial,

contending that the trial court erred when it denied his motion to suppress his

confessions. He also contends that the evidence was insufficient to support his

convictions, that he had ineffective assistance of counsel, and that he was denied his

rights to due process based on post-trial delay. For the reasons that follow, we affirm.
       On appeal from his criminal conviction, Meddings is no longer presumed

innocent and all of the evidence is viewed in the light most favorable to the jury’s

verdict. Lipscomb v. State, 315 Ga. App. 437, 439 (727 SE2d 221) (2012).

       The evidence adduced at trial shows that in 2007, the 14-year-old victim, A.

T., and other family members lived with Meddings in Houston County. Meddings was

married to A. T.’s half-sister. A. T. testified at trial that, during this time, Meddings

molested her on several occasions by touching her vaginal area with his hands,

mouth, and penis, by touching her buttocks with his penis, and by having her place

her hand and mouth on his penis. Although A. T. was initially afraid to tell anyone

about the sexual abuse, she eventually made an outcry to her mother.

       Following her outcry, a forensic interview of A. T. was conducted at the

Rainbow House, a child advocacy center, wherein A. T. described Meddings’ acts of

sexual abuse. Later, a child abuse investigator with the Houston County Department

of Family and Children Services and Corporal Hilton, a juvenile investigator with the

Houston County Sheriff’s Department, went to A. T.’s school to interview her.

During this follow-up interview, A. T. described Meddings’ acts of sexual abuse in

great detail.



                                           2
      Following A. T.’s disclosure, A. T.’s half-sister became angry at A. T. and

accused her of lying about the sexual abuse. Under pressure from her sister and other

family members, A. T. was coerced into writing a letter recanting her allegations. At

trial, however, A. T. confirmed that Meddings had indeed molested her and that her

testimony about the acts of sexual abuse was the truth.

      The evidence at trial further showed that on May 10, 2007, Meddings was

interviewed twice by Corporal Hilton. In the first interview, which was video-

recorded, Meddings denied any wrongdoing and agreed to go take a polygraph test.

When he met with the polygraph examiner later that morning, however, Meddings

confessed to his crimes during the pre-test interview. After admitting his guilt to the

polygraph examiner, Meddings wrote out a statement summarizing his confession.

The polygraph examiner then made a telephone call to Corporal Hill and faxed

Meddings’ written confession to her.

      After leaving the polygraph examiner’s office, Meddings met with Corporal

Hilton again that same day for a second video-recorded interview, wherein he

confirmed his written confession. Although Corporal Hilton was now aware of

Meddings’ confession, she did not place Meddings under arrest at that time. Rather,

she allowed Meddings to leave to get his affairs in order before his arrest.

                                          3
      On May 15, 2007, Meddings turned himself in to Corporal Hilton to be placed

under arrest. After being advised of his Miranda rights, Meddings participated in a

third video-recorded interview, wherein he gave Corporal Hilton a more detailed

confession regarding his crimes.

      Meddings’ oral and written confessions to the polygraph examiner and the

video recordings of Meddings’ oral confessions to Corporal Hilton were admitted into

evidence at trial over Meddings’ objection. After considering all of the evidence,

including the testimony of the child-victim and the evidence of Meddings’

confessions, the jury found Meddings guilty of all charges in the indictment. This

appeal ensued.

      1. Meddings first contends that the trial court erred in denying his motion to

suppress his confessions. Specifically, he argues that his confessions were

involuntary and inadmissible because they were induced by an improper promise of

benefit. We disagree.

      To render a confession admissible under Georgia law, “it must have been made

voluntarily, without being induced by another by the slightest hope of benefit or




                                         4
remotest fear of injury.” See former OCGA § 24-3-50.1 The statutory reference to “the

slightest hope of benefit” refers to promises related to reduced criminal punishment

such as “a shorter sentence, lesser charges, or no charges at all.” (Citation and

punctuation omitted.) Finley v. State, 298 Ga. 451, 454 (3) (782 SE2d 651) (2016).

In determining whether an in-custody statement was made freely and voluntarily, a

trial court must consider the “totality of the circumstances” and apply a

“preponderance of the evidence” standard. (Citation omitted.) Philpot v. State, 300

Ga. 154, 158 (3) (794 SE2d 140) (2016). Further, “[b]ecause admissibility of such a

statement presents a mixed question of fact and law, on appeal, we accept the trial

court’s findings on disputed facts and credibility of witnesses unless clearly erroneous

and independently apply the legal principles to the facts.” (Citation and punctuation

omitted.) Id.

      At the hearing on the motion to suppress, Corporal Hilton testified that, on the

morning of Meddings’ scheduled polygraph examination, she did not pressure,

threaten, or promise anything to Meddings, nor did she give him any kind of


      1
        This case was tried in 2010 under the old Evidence Code. We note that a
substantially identical statute is contained in the new Evidence Code under OCGA
§ 24-8-824, effective January 1, 2013. Accordingly, our analysis of this issue is the
same under either version.

                                           5
inducement to persuade him to talk to the polygraph examiner. Our review of the

video-recording of this particular interview indicates that Corporal Hilton informed

Meddings that “today is the only day that I can help you.” However, to put her

statement into context, we note that Corporal Hilton further explained to Meddings

that she is part of a multi-disciplinary team which includes investigators, the district

attorney, psychologists, child advocates, and others, and that the multi-disciplinary

team meets monthly to discuss pending cases involving abused children. She also

explained to Meddings that the district attorney may ask her for a recommendation

at one of these meetings, and she informed Meddings that if he was open and honest

with her, she could inform the district attorney of his cooperation and that she might

not recommend the maximum punishment. Although Corporal Hilton indicated to

Meddings that his cooperation could result in probation as a possible outcome, she

further clarified that “I can’t really say as far as this case [is concerned],” but that they

do ask team members for recommendations.

       Under the totality of the circumstances, we conclude that Corporal Hilton’s

statements did not amount to the type of “hope of benefit” that would render his

subsequent confessions involuntary. “Merely telling a defendant that his or her

cooperation will be made known to the prosecution does not constitute the hope of

                                             6
benefit sufficient to render a statement inadmissible[.]” (Citations and punctuation

omitted.) Samuels v. State, 288 Ga. 48, 50 (2) (701 SE2d 172) (2010). Further, merely

presenting a defendant with the possibility of a better result in his case if he chooses

to cooperate does not constitute an impermissible hope of benefit where the defendant

is aware that any agreement with regard to possible punishment is ultimately up to

others. Shepard v. State, 300 Ga. 167, 170 (2) (794 SE2d 121) (2016) (defendant’s

incriminating statements not induced by hope of benefit where the detectives merely

acknowledged that the defendant could possibly get some deal and that they would

talk with the district attorney, but it was clear to defendant that any agreement would

require the assent of the district attorney); Selley v. State, 237 Ga. App. 47, 49 (3)

(514 SE2d 706) (1999) (a detective did not offer an improper hope of benefit when

he told defendant that “he would talk to the prosecutor and see if he could get [the

defendant] a good deal if [he] cooperated”). Compare Canty v. State, 286 Ga. 608,

610 (690 SE2d 609) (2010) (defendant’s confession was induced by hope of benefit

when defendant was only told that confession could result in a “shorter term”).

      Furthermore, we find no merit in Meddings’ contention that the polygraph

examiner induced him to make his initial confessions by telling him that he would get

probation if he confessed to his crimes. The polygraph examiner, Robert Warner, an

                                           7
independent contractor who had been hired by the Houston County Sheriff’s Office

to administer Meddings’ polygraph examination, testified at the hearing on the

motion to suppress that he did not make any promises to Meddings or suggest to him

that he would receive any particular benefit by confessing. Warner testified that he

merely informed Meddings that he would make Meddings’ cooperation known to

Corporal Hilton. See Samuels, supra.

      For the above reasons, the trial court did not err in denying the motion to

suppress his confessions.

      2. Meddings contends that the evidence was insufficient to support his

convictions. We disagree.

      When reviewing the sufficiency of the evidence,

      we view the evidence in a light favorable to the jury’s verdict. Weighing
      the evidence and determining witness credibility are beyond the purview
      of this [C]ourt. We simply assess whether the evidence was sufficient to
      find [Meddings] guilty beyond a reasonable doubt.


(Citation and punctuation omitted.) Atkins v. State, 342 Ga. App. 849, 849 (805 SE2d

612) (2017). Based on all of the evidence, including A. T.’s direct testimony

concerning Meddings’ acts of sexual abuse, we conclude that the evidence was

sufficient for a rational trier of fact to have found Meddings guilty beyond a

                                         8
reasonable doubt of the crimes for which he was convicted. Id. See also Smith v.

State, 320 Ga. App. 408, 410 (1) (a) (740 SE2d 174) (2013) (“The testimony of a

victim of child molestation or aggravated child molestation need not be corroborated.

The testimony of one witness is generally sufficient to establish a fact”) (punctuation

and footnotes omitted).

      3. Meddings also contends that he received ineffective assistance of counsel

because his trial counsel did not request any jury charges of his own and did not

object to the trial court’s failure to charge the jury as to the voluntariness of each of

his confessions individually. His arguments are without merit.

      To succeed on his ineffective assistance of counsel claim, Meddings “must

show both that trial counsel’s performance was deficient, and that the deficient

performance prejudiced his defense.” (Citation omitted.) Anglin v. State, 302 Ga. 333,

343 (8) (806 SE2d 573) (2017). When considering such a claim, we note that “there

is a strong presumption that trial counsel’s performance falls within the wide range

of reasonable professional assistance[.]” (Footnote omitted.) Bynum v. State, 315 Ga.

App. 392, 394 (1) (a) (726 SE2d 428) (2012). Furthermore, “[d]ecisions as to which

jury charges will be requested . . . fall within the realm of trial tactics and strategy.

They provide no grounds for reversal unless such tactical decisions are so patently

                                           9
unreasonable that no competent attorney would have chosen them.” (Citation and

punctuation omitted.) McLean v. State, 297 Ga. 81, 84 (3) (772 SE2d 685) (2015).

      (a) Trial counsel’s failure to submit any requests to charge, in general – At the

hearing on Meddings’ motion for new trial, Meddings’ trial counsel testified that he

made the decision not to submit his own jury charge requests because he knew that

“the [trial court] was going to [charge] a lot of the obvious,” which he acknowledged

were the “typical [and] standard criminal jury charges.” He further testified that he

would have submitted particular jury charge requests if he “thought tactically there

was a reason” to do so. Having reviewed the trial court’s charge to the jury in general,

we conclude that trial counsel’s tactical decision in this regard was not unreasonable.

McLean, supra. See generally Tenant v. State, 218 Ga. App. 620, 623 (4) (e) (462

SE2d 783) (1995) (trial counsel’s failure to request any jury charges did not constitute

deficient performance where defendant failed to show that charges given were

deficient or that the failure to request specific charges actually prejudiced the

defense).

      (b) Trial counsel’s decision to not object to trial court’s failure to charge as

to the voluntariness of each individual confession – At trial, the trial court charged

the jury only as to the voluntariness of Meddings’ detailed confession that he made

                                          10
to Corporal Hilton prior to his arrest on May 15, 2007. The trial court did not

specifically charge the jury with regard to the voluntariness of the prior informal

confessions that Meddings made to Warner and Corporal Hilton on May 10, 2007.

Meddings contends that his trial counsel was ineffective because he did not object to

the trial court’s failure to also charge the jury as to the voluntariness of the prior

confessions. His claim of ineffectiveness on this issue fails.

       At the hearing on Meddings’ motion for new trial, trial counsel testified that

he considered the series of confessions as one “continuing confession,” and that he

wanted the jury to think of it that way as well. Trial counsel further testified that he

did not want to draw the jury’s attention to each individual confession, and that it

actually benefitted the defense to have the jury view the series of statements as “one

long and dubious confession” that had been undermined by his cross-examination of

the prosecution witnesses. Specifically, trial counsel testified that he “wouldn’t want

the [c]ourt to emphasize that [the] jury ha[d] the right to believe any one or all . . . of

these [confessions],” and that he was worried that if he brought attention to each

confession individually, the jury would place a more heightened emphasis on the

third, most-detailed confession.



                                            11
      We note that there is no legal necessity to give a jury charge on the

voluntariness of a confession unless there is a specific request for one. See Thorpe

v. State, 285 Ga. 604, 611 (7) (678 SE2d 913) (2009). Based on trial counsel’s

testimony, it is apparent that he made a conscious, strategic decision not to object to

the trial court’s failure to include each individual confession in its charge to the jury

on voluntariness. As noted earlier, a trial counsel’s reasonable decision as to which

jury charges to request is a matter of trial tactics and strategy which cannot support

a claim of ineffective assistance. See McLean, supra at 84 (3). We conclude that trial

counsel’s tactical decision in this regard was not unreasonable.

      Furthermore, the issue of whether each individual confession was voluntary

does nothing to undermine the corroborating testimony of the child-victim, A. T. As

this was not a case in which Meddings’ confessions were uncorroborated by any other

evidence at trial, and in light of the fact that the voluntariness of the confessions was

properly determined by the trial court on the motion to suppress, see Division 1,

supra, Meddings cannot show that he was prejudiced as a result of trial counsel’s

decision not to object to the trial court’s failure to charge on the voluntariness of each

individual confession. See generally, Thorpe, supra at 611-612 (7).



                                           12
      For the above reasons, we conclude that Meddings’ claim of ineffective

assistance of counsel is without merit.

      4. Lastly, Meddings argues that his due process rights were violated based on

the nearly seven-year delay between his conviction and the trial court’s hearing on

his motion for new trial. He also argues that the trial court failed to adequately rule

on this issue below. We discern no reversible error.

      As an initial matter, we note that the trial court acknowledged the issue of post-

trial delay in its order denying Meddings’ motion for new trial. In its ruling, the trial

court found that there had been an inordinate post-trial delay, but that any

consequences of this delay should be left to the appellate court. We shall fully address

this issue on appeal.

      “While there is no Sixth Amendment right to a speedy appeal, due process

concepts necessarily become implicated when substantial delays are experienced

during the criminal appellate process.” (Citation and punctuation omitted.) Chatman

v. Mancill, 278 Ga. 488, 488, n. 2 (604 SE2d 154) (2004). And “[t]o assess claims

involving appellate delay, we use an analysis based on . . . length of delay, the reason

for the delay, the defendant’s assertion of his right, and prejudice to the defendant.”



                                           13
(Citations and punctuation omitted.) Brinkley v. State, 320 Ga. App. 275, 280 (5) (739

SE2d 703) (2013).

      In this case, the record shows that Meddings was convicted on July 2, 2010,

and he timely filed a motion for new trial on July 23, 2010. The record shows that the

trial court failed to keep track of the pending motion and that a hearing was never

scheduled because the court reporter had not filed the trial transcript. Thereafter,

Meddings filed pro se motions in 2011 and 2012 requesting a copy of the trial

transcript, but the trial court denied both motions based on its mistaken belief that all

of Meddings’ post-trial proceedings had been concluded. Eventually, in 2017, the

trial court discovered that Meddings’ motion for new trial was still pending, and it

contacted the court reporter to demand the filing of the trial transcript. After the trial

transcript was filed, Meddings was appointed new counsel and filed an amended

motion for new trial on May 16, 2017. Hearings on his motion for new trial were held

on May 17, 2017, and June 9, 2017. The trial court entered its order denying the

motion for new trial on July 21, 2017, and Meddings filed his notice of appeal on

August 18, 2017.

      In response to Meddings’ appeal, the State correctly acknowledges (i) that the

nearly seven-year delay between Meddings’ conviction and the hearing on his motion

                                           14
for new trial is presumptively prejudicial; (ii) that the delay was the result of

inattention on the part of Meddings’ initial appellate counsel, the State, and the trial

court; and (iii) that Meddings had apparently asserted his right to a prompt

disposition of his efforts to seek post-trial review of his convictions.

      We note that the delay in addressing Meddings’ motion for new trial is

troubling. Therefore, we must again remind both the bench and bar that

      this sort of extraordinary post-conviction, pre-appeal delay puts at risk
      the rights of defendants and crime victims and the validity of
      convictions obtained after a full trial. It is the duty of all those involved
      in the criminal justice system, including trial courts and prosecutors as
      well as defense counsel . . . , to ensure that the appropriate
      post-conviction motions are filed, litigated, and decided without
      unnecessary delay. That duty unfortunately was not fulfilled in this case.


(Footnote omitted.) Robinson v. State, 334 Ga. App. 646, 647 (1) (780 SE2d 86)

(2015).

      Nevertheless, Meddings has failed to show that his motion for new trial and

subsequent appeal were prejudiced by the delay. “Appellate delay is prejudicial when

there is a reasonable probability that, but for the delay, the result of the [motion for

new trial or] appeal would have been different.” (Citation and punctuation omitted.)

Shank v. State, 290 Ga. 844, 849 (5) (c) (725 SE2d 246) (2012).

                                           15
      In his amended motion for new trial, Meddings asserted below that his trial

counsel was ineffective, inter alia, because he had failed to call his father as a witness

at the motion to suppress his confession and at trial. He contends that he was

prejudiced by the post-trial delay because, by the time of the motion for new trial

hearing, his father’s memory had faded with regard to some of the events that

occurred on the date of Meddings’ initial confession to the polygraph examiner.

However, our review of the hearing transcript indicates that his father was able to

testify as to all of the facts about which he was being questioned, and Meddings has

not shown how the purported failings of his father’s memory substantially related to

any material issue that could have supported his claim of ineffective assistance of

counsel. See generally Threatt v. State, 282 Ga. App. 884, 890-891 (d) (640 SE2d

316) (2006) (no prejudice from post-trial delay where defendant had alleged that

detective’s memory concerning investigation had faded but defendant failed to show

how those memory lapses substantially related to any material issue supporting his

defense). Accordingly, Meddings has failed to show a reasonable probability that the

outcome of his motion for new trial or this appeal would have been different but for

the delay.



                                           16
      Moreover, “there can be no prejudice in delaying a meritless [motion for new

trial or] appeal.” (Citation and punctuation omitted.) Brinkley, supra at 281 (5).

Accord Loadholt v. State, 286 Ga. 402, 406 (4) (687 SE2d 824) (2010) (holding that

there can be no prejudice in a delay pending appeal where the enumerations raised on

appeal are without merit).

      Based on the foregoing, including our holdings in Divisions 1 through 3 of this

opinion, Meddings cannot establish that he was prejudiced by the post-trial delay.

Accordingly, his claim with regard to this issue must fail.

      Judgment affirmed. McFadden, P.J., and Rickman, J., concur.




                                         17